DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jones on May 24, 2022.

The application has been amended as follows: 

1.	(Amended)	A method comprising:
receiving a user input to a chat thread of a multi-task dialogue system;
transmitting the user input to each chatbot in a set of chatbots;
receiving, from each respective chatbot in the set of chatbots, a respective intent data and a respective entity data, wherein:
the respective chatbot generates the respective intent data and the respective entity data by processing the user input;
the respective intent data corresponds to a respective intent behind the user input, as determined by the respective chatbot; and
the respective entity data corresponds to a respective entity to which the respective intent refers, as determined by the respective chatbot;
aggregating the respective intent data and the respective entity data received from each respective chatbot in the set of chatbots into a feature vector, wherein the feature vector is a one dimensional vector formed by concatenating the respective intent data and the respective entity data from each respective chatbot into a single vector;
selecting a chatbot, from the set of chatbots, likely to have a best response by processing[[,]] the feature vector using a predictive model trained to predict the best response;
generating a response to the user input by providing the user input to the selected chatbot; and
outputting the response using the selected chatbot.

4.-5.	(Canceled)	
	
6.	(Amended)	The method of claim 1, wherein the predictive model is trained using a training set of of features and weights for a set of chatbots, wherein the feature includes intent and entity data, and the weights include a probability score for each respective chatbot in the set of chatbots indicating how likely the respective chatbot is to provide a best answer to the user input to the multi-task dialogue system.

7.	(Amended)	The method of claim 6, wherein the training set includes of features and weights for each of a plurality of user input questions to the multi-task dialogue system.

8.	(Amended)	The method of claim 7, wherein the feature includes multiple intents and entities for one or more of the chatbots in the set of chatbots, in response to one or more of the user input questions.

9.	(Amended)	The method of claim 1, wherein the intent and entity data is obtained from each chatbot in the set of chatbots, and further comprising:
determining if the intent and entity data includes any new  of intents and entities.

10.	(Amended)	The method of claim 	9, further comprising, in a response to a determination that the intent and entity data from each chatbot in the set of chatbots includes one or more new  of intents and entities, predicting a dialogue path choice based on the intents and entities.

11.	(Amended)	A system, comprising:
a user interface, configured to receive a user input to a chat thread of a multi-task dialogue system and transmit the user input to each chatbot in a set of chatbots; and
an adaptive orchestrator, configured to:
receive, from each respective chatbot in the set of chatbots, a respective intent data and a respective entity data, wherein:
the respective chatbot generates the respective intent data and the respective entity data by processing the user input;
the respective intent data corresponds to a respective intent behind the user input, as determined by the respective chatbot; and
the respective entity data corresponds to a respective entity to which the respective intent refers, as determined by the respective chatbot;
aggregate the respective intent data and the respective entity data received from each respective chatbot in the set of chatbots into a feature vector, wherein the feature vector is a one dimensional vector formed by concatenating the respective intent data and the respective entity data from each respective chatbot into a single vector;
select a chatbot, from the set of chatbots, likely to have a best response by processing[[,]] the feature vector using a predictive model trained to predict the best response;
generate a response to the user input by providing the user input to the selected chatbot; and
output, via the user interface, the response using the selected chatbot.

12.	(Canceled)	 

13.	(Amended)	The system of claim 11, the adaptive orchestrator further comprising a predictive model trainer, configured to train the predictive model to output a best chatbot to respond to a user input given the and entity data associated with the user input respectively generated by the chatbots in the set of chatbots. 

14.	(Amended)	The system of claim 13, wherein the predictive model trainer uses a training set of of features and weights for a set of chatbots, wherein the feature includes intent and entity data, and the weights include a probability score, for each respective chatbot in the set of chatbots indicating how likely the respective chatbot is to provide a best answer to the user input to the multi-task dialogue system.

15.	(Amended)	The system of claim 14, wherein the training set includes of features and weights for each of a plurality of user input questions to the multi-task dialogue system.

16.	(Amended)	A computer program product 
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: 
receive a user input to a chat thread of a multi-task dialogue system;
transmit the user input to each chatbot in a set of chatbots;
receive, from each respective chatbot in the set of chatbots, a respective intent data and a respective entity data, wherein:
the respective chatbot generates the respective intent data and the respective entity data by processing the user input;
the respective intent data corresponds to a respective intent behind the user input, as determined by the respective chatbot; and
the respective entity data corresponds to a respective entity to which the respective intent refers, as determined by the respective chatbot;
aggregate the respective intent data and the respective entity data received from each respective chatbot in the set of chatbots into a feature vector, wherein the feature vector is a one dimensional vector formed by concatenating the respective intent data and the respective entity data from each respective chatbot into a single vector;
select a chatbot, from the set of chatbots, likely to have a best response by processing[[,]] the feature vector using a predictive model trained to predict the best response;
generate a response to the user input by providing the user input to the selected chatbot; and
output the response using the selected chatbot.

17.-18.	(Canceled)	

19.	(Amended)	The computer program product of claim 16, wherein the computer-readable program code is further executable to: 
train the predictive model using a training set of of features and weights for a set of chatbots, wherein the feature includes intent and entity data, and the weights include a probability score for each respective chatbot in the set of chatbots indicating how likely that chatbot is to provide a best answer to the user input to the multi-task dialogue system.

20.	(Amended)	The computer program product of claim 19, wherein the training set includes of features and weights for each of a plurality of user input questions to the multi-task dialogue system.

Reasons for Allowance
Claims 1-3, 6-11, 13-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claims 1, 11 and 16, they recite a method and product, hereinafter referenced as a method for orchestration of a multi-task dialogue system.  Prior art such of record discloses a similar method, but fails to teach the claims in combination with receiving, from each respective chatbot in the set of chatbots, a respective intent data and a respective entity data, wherein the respective chatbot generates the respective intent data and the respective entity data by processing the user input, the respective intent data corresponds to a respective intent behind the user input, as determined by the respective chatbot and the respective entity data corresponds to a respective entity to which the respective intent refers, as determined by the respective chatbot, aggregating the respective intent data and the respective entity data received from each respective chatbot in the set of chatbots into a feature vector, wherein the feature vector is a one dimensional vector formed by concatenating the respective intent data and the respective entity data from each respective chatbot into a single vector, selecting a chatbot, from the set of chatbots, likely to have a best response by processing the feature vector using a predictive model trained to predict the best response and generating a response to the user input by providing the user input to the selected chatbot.
	Dependent claims 2-3, 6-10, 13-15 and 19-20 are allowed because they further limit their parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657